Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant' s amendment filed on April 05, 2022 was received.  Claim 1 was amended.  Claims 17-18 were newly added.  Support for amendment can be found in [0022], [0030], and [0032] of current Specification. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on January 05, 2022. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-16 are withdrawn because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 6,723,178 B1 also published as WO01/12341) in view of OHWAKI et al. (US 2012/0286909 A1), on claims 1, 4, 7, and 11- 13 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0022], [0030], and [0032] of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 6,723,178 B1 also published as WO01/12341) as applied to claims 1, 4, 7, and 11- 13, on claims 2-3, 5-6, 8-10 and 14-16 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0026], [0029], and [0034] of the current specification.  
The claim rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of copending Application No. 17/106,337 (‘337) on claim 1 is withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in paragraphs [0026], [0029], and [0034] of the current specification.  
Terminal Disclaimer
The terminal disclaimer filed on June 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/593,520 (‘520). A has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-18 are allowed.  The closest prior arts of record, Bannai et al., and OHWAKI et al., do not teach nor suggest the phosphates from the inorganic particulate constituent being present in the alkaline aqueous dispersion in an amount less than 0.8 g/kg calculated as PO4 and based on the dispersion, and wherein the concentration of free fluoride in the acidic aqueous composition is at least 0.5 mmol/kg as stated in the claim.
X reference cited by Common Citation Document
X JP2001049451 A also published as WO 0112341 A1, do not teach nor suggest treated an iron surface with the phosphates from the inorganic particulate constituent being present in the alkaline aqueous dispersion in an amount less than 0.8 g/kg calculated as PO4 and based on the dispersion, and wherein the concentration of free fluoride in the acidic aqueous composition is at least 0.5 mmol/kg as stated in the claim. 

X US 6,723,178 B1, do not teach nor suggest treated an iron surface with the phosphates from the inorganic particulate constituent being present in the alkaline aqueous dispersion in an amount less than 0.8 g/kg calculated as PO4 and based on the dispersion, and wherein the concentration of free fluoride in the acidic aqueous composition is at least 0.5 mmol/kg, and at least 15 mmol/kg of aluminum ions in dissolved form in the zinc phosphating composition as stated in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717